Citation Nr: 0100252	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  99-16 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to disability rating in excess of 40 percent 
for service-connected arthritis of the lumbar spine, on 
appeal from the initial grant of service connection. 

2.  Entitlement to an increased disability rating for 
service-connected Osgood-Schlatter's disease of the right 
knee, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased disability rating for 
service-connected Osgood-Schlatter's disease of the left 
knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jerry Morano, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1973 to August 
1975.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that granted entitlement to service 
connection for arthritis of lumbar spine, evaluated as 40 
percent disabling.

The claims of entitlement to increased disability ratings for 
service-connected Osgood-Schlatter's disease of the knees are 
the subject of the remand immediately following this 
decision.


FINDING OF FACT

The veteran's service-connected arthritis of the lumbar spine 
is manifested by complaints of pain, weakness, stiffness, and 
easy fatigability with periods of moderate intense muscle 
spasm flare-ups occurring several times a day; and objective 
findings of positive straight leg raising bilaterally, 
moderate paraspinal muscle spasm, tenderness to deep 
palpation of the lower lumbar vertebrae, and moderate 
limitation of motion with pain. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent 
for service-connected arthritis of the lumbar spine are not 
met.  38 U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5010-5293, 5292, 5295 
(2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual background

The veteran has been service connected for Osgood Schlatter's 
disease of the knees since his separation from service in 
1975.  As a result of his service-connected disability, the 
veteran was granted service connection for arthritis of his 
lumbar spine as a secondary condition in 1998.  The lumbar 
spine was evaluated as 40 percent disabling.  

A February 1998 medical record establishes that x-rays were 
taken of the veteran's back.  The x-rays showed bilateral 
facet hypertrophy at L5-S1.  Disk spaces were within normal 
limits, and no indication of a compression fracture was 
present.  The doctor's impression of the veteran's back was 
degenerative changes with facet hypertrophy at L5-S1 
bilaterally.

Upon VA examination in October 1998, the veteran complained 
of pain, weakness, stiffness, easy fatigability, and lack of 
endurance in his lower back.  He was medicated with Relafen 
three or four times a week but noted that this did not 
improve his condition.  He had lower back flare-ups several 
times a day of moderate intensity and lasting for several 
hours.  He stated that during his back flare-ups his motion 
was limited by 50 percent.  Alleviating factors included 
rest, medication, and stretching.  Concerning functional 
loss, the veteran stated that his job was affected 20 percent 
and his activities were affected 30 percent by his low back 
disorder.  He stated that he did not require the assistance 
of a crutch, brace or cane for his condition

The examiner reviewed the veteran's claims file.  Examination 
of the veteran's back revealed the following: forward flexion 
from 0 to 30 degrees; backwards extension from 0 to 10 
degrees; right lateral flexion from 0 to 20 degrees; left 
lateral flexion from 0 to 20 degrees; rotation to the right 
from 0 to 20 degrees; and rotation to the left from 0 to 20 
degrees.  Straight leg raising was positive at 30 degrees on 
the right and 50 degrees on the left.  Further, forward 
flexion of the lumbar spine was painful starting at 10 
degrees and ending with 30 degrees when reaching the maximal 
flexions.  Pain, fatigue, weakness, and lack of endurance 
following repetitive use or during flare-ups produced an 
additional limitation of motion estimated at 30 percent.  
Pain was the major functional impairment.  There was 
tenderness to deep palpation of the lower lumbar vertebrae.  
There were no postural abnormalities or fixed deformity.  
Moderate paraspinal muscle spasms were found on the right 
side.  Deep tendon reflexes were present and equal.  The 
examiner's diagnosis was degenerative joint disease of the 
lumbar spine.  


II.  Legal analysis

There is no issue as to substantial completeness of the 
application.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ____ (2000) (to 
be codified at 38 U.S.C. § 5102).  The veteran has been 
notified of information necessary to substantiate his claim 
by means of the May 1999 statement of the case.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ______ (2000) (to be codified at 38 U.S.C. 
§ 5103).
The RO afforded the veteran an appropriate VA examination.  
There is no indication of additional treatment records that 
the RO failed to obtain, and sufficient evidence is of record 
to rate the veteran's service-connected disability properly.

The veteran in his appeal states that his February 1998 x-ray 
results were not considered.  Contrary to this assertion, the 
VA examination report specifically mentioned and relied upon 
the February 1998 x-rays and they were of record at the time 
of the November 1998 rating decision.  The evidence of record 
is sufficient to render a decision on the merits of this 
claim.  Accordingly, the RO has satisfied its duty to assist 
the veteran.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ____ (2000) (to 
be codified at 38 U.S.C. § 5103A).

This appeal being from the initial rating assigned upon 
awarding service connection, the entire body of evidence is 
for equal consideration.  Consistent with the facts found, 
the rating may be higher or lower for segments of the time 
under review on appeal, i.e., the rating may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999); cf. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) (where an increased rating 
is at issue, the present level of the disability is the 
primary concern).  Such staged ratings are not subject to the 
provisions of 38 C.F.R. § 3.105(e), which generally require 
notice and a delay in implementation when there is proposed a 
reduction in evaluation that would result in reduction of 
compensation benefits being paid.  Fenderson, 12 Vet. App. at 
126.  The veteran's appeal of the original grant of service 
connection rendered the November 1998 rating decision non-
final, and the Board here considers all evidence in 
determining the appropriate evaluation.  

Before the Board may execute a staged rating of the 
appellant's disability, it must be determined that there is 
no prejudice to the appellant to do so without remand to the 
RO for that purpose.  Bernard v. Brown, 4 Vet. App. 384, 389 
(1993).  As the regulations and rating criteria to be applied 
are the same, the Board finds no prejudice to the veteran in 
considering the issue as one of entitlement to a higher 
rating on appeal from the initial grant of service 
connection.

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2000).  For a claim where the veteran has 
disagreed with the original rating assigned for a service-
connected disability, it is necessary to determine whether he 
has at any time since his original claim met the requirements 
for a higher disability rating.  See Fenderson.  It is also 
necessary to evaluate the disability from the point of view 
of the veteran working or seeking work, 38 C.F.R. § 4.2 
(2000), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (2000).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2000).  

The veteran is currently evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010-5293, at 40 percent.  In the selection 
of code numbers assigned to disabilities, injuries will 
generally be represented by the number assigned to the 
residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27 (2000).  The hyphenated 
diagnostic code in this case indicates that arthritis due to 
trauma under diagnostic code 5010 is the service-connected 
disorder, and it is rated as if intervertebral disc syndrome 
under diagnostic code 5293 were the residual condition.  

Under diagnostic code 5010 for traumatic arthritis, ratings 
are based on the criteria for degenerative arthritis.  
Diagnostic code 5003 sets forth criteria for evaluation of 
degenerative arthritis established by x-ray findings, which 
are to be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  Where the limitation of motion is 
noncompensable, a rating of 10 percent is to be applied for 
each group of minor joints affected.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.  Multiple involvements 
of the lumbar vertebrae are considered groups of minor 
joints, ratable on a parity with major joints.  38 C.F.R. 
§ 4.45(f) (2000).

In this case, degenerative changes of the veteran's lumbar 
spine are shown on x-ray, and he does exhibit limitation of 
motion on examination.  Furthermore, the limitation was 
accompanied by paraspinal muscle spasm on the right.  
Accordingly, reference must be had to Diagnostic Code 5292, 
limitation of motion of the lumbar spine.  Under the criteria 
here provided, slight limitation warrants a 10 percent 
evaluation; moderate limitation warrants a 20 percent 
evaluation; and severe limitation warrants a 40 percent 
evaluation.

In DeLuca v Brown, 8 Vet. App. 202 (1995), the Court held 
that codes that provide a rating on the basis of loss of 
range of motion must consider 38 C.F.R. §§ 4.40 and 4.45 
(regulations pertaining to functional loss and factors of 
joint disability attributable to pain).  To the extent 
possible, the degree of additional loss due to pain, weakened 
movement, excess fatigability, or incoordination should be 
noted.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints or muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of the skin, absence of normal callosity or 
the like.  38 C.F.R. § 4.40 (2000).

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2000).

The veteran's limitation is moderate when seen on examination 
and with muscle spasm.  The examiner stated that there would 
be additional limitation of motion of 30 percent during 
flare-ups or with repetitive use.  While the muscle spasm 
experienced during the examination may mean that the veteran 
was experiencing a flare-up (which he has stated he has 
several times a day) when he was examined, giving him every 
benefit of the doubt, it will be assumed that the examiner 
meant that the veteran would experience flare-ups that caused 
even more limitation than he exhibited when he was examined.  
The highest rating for limitation of motion of the lumbar 
spine is 40 percent for severe limitation, so the veteran's 
current 40 percent rating recognizes and compensates for 
additional limitation of motion likely to result during 
flare-ups or with use.  There is no higher schedular 
evaluation that may be assigned for limitation of motion 
under Diagnostic Code 5292.

Consideration is also given to other potentially applicable 
diagnostic codes, and in particular to Diagnostic Code 5293, 
intervertebral disc syndrome, which the RO has listed as a 
residual condition.  A 60 percent rating is applicable under 
this diagnostic code where there is pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief.

The veteran meets none of the criteria for a 60 percent 
rating under Diagnostic Code 5293.  First, he does not have 
degenerative disc disease, or intervertebral disc syndrome.  
He has degenerative joint disease of the lumbar spine, or 
arthritis.  His x-rays show no evidence of any sign of disc 
disease.  In fact, disc spaces were normal.  Furthermore, on 
objective examination, there were no neurological signs 
attributed to the lumbar spine arthritis.  The veteran has 
asserted that he should be evaluated as having pronounced 
intervertebral disc syndrome because facet hypertrophy was 
shown on x-ray.  No competent medical authority has indicated 
that facet hypertrophy is the equivalent of disc disease.  In 
fact, hypertrophy is enlargement or overgrowth of an organ or 
part due to an increase in size of its constituent cells 
(Dorland's Illustrated Medical Dictionary 800 (27th ed. 
1988), and facet is a small plane surface on a hard body, as 
on bone (Dorland's Illustrated Medical Dictionary 603 (27th 
ed. 1988).  As facet hypertrophy refers to overgrowth of 
bone, and as there is no evidence of narrowing of disc space, 
it is apparent that the veteran's assertion that it 
represents intervertebral disc syndrome is unfounded and 
utterly unsupported in the medical record.

The veteran does have muscle spasm, but muscle spasm is 
contemplated under the rating criteria for arthritis, and, 
indeed, it is one of the requisite indicators to provide 
objective indications of limitation of motion.  His muscle 
spasm has not been attributed by any medical authority to 
disc disease.

Consideration is also given to Diagnostic Code 5295, 
lumbosacral strain.  The highest rating available under this 
code is 40 percent for severe lumbosacral strain, with 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of the joint 
space, or some of the above with abnormal mobility on forced 
motion.  This rating is no higher than the 40 percent now 
assigned.  The U.S. Court of Appeals for Veterans Claims has 
held that, where separate and distinct manifestations have 
arisen from the same injury, separate disability ratings may 
be assigned where none of the symptomatology of the 
conditions overlaps.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).  Limitation of motion is a factor under Diagnostic 
Code 5295, just as it is under Diagnostic Code 5010 and 5292, 
and a separate rating could not be applied under Diagnostic 
Code 5295.  Even if it could, there is no evidence of 
postural deformity on examination, narrowing of joint space, 
or any other criterion other than limitation of forward 
bending to warrant evaluation under Diagnostic Code 5295.  
Accordingly, this code would not avail the veteran of a 
higher rating, nor could a separate rating be assigned under 
it.

The veteran does not have ankylosis of the spine or residuals 
of fractured vertebra, so ratings under Diagnostic Codes 
5285, 5286, or 5289 would not be appropriate.

In view of the foregoing, the Board finds that the 
manifestations shown by the evidence to result from the 
veteran's service-connected low back disorder are adequately 
compensated by the 40 percent rating which contemplates a 
severe disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5293, 5295 (2000).  The lay contentions offered in 
conjunction with this claim for higher compensation benefits 
are outweighed by the medical evidence cited above which has 
been found more probative to the issue on appeal and 
therefore, such contentions cannot serve to establish a 
finding of increased disability due to the service-connected 
low back disorder.  See Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991) (holding that interest in the outcome of a 
proceeding may affect the credibility of testimony).

The Board has considered the various other provisions of 38 
C.F.R. Parts 3 and 4 in accordance with Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), but finds that they do not 
provide a basis upon which to grant an evaluation higher than 
40 percent for the service-connected low back disability.  
With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by underlying 
evidence of adequate pathology.  The Board finds that the 
effects of pain on use and during flare-ups are already 
contemplated by the 40 percent rating for severe limitation 
of motion presumed to result under such circumstances.  
38 C.F.R. §§ 4.40, 4.45 and DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

Specifically, the veteran does not have limitation of motion 
of the lumbar spine to the required degree for assignment of 
a 40 percent disability rating under diagnostic code 5292.  
His limitation of motion is no more than moderate.  However, 
the medical evidence provides support for finding that 
additional functional limitation may occur with pain on use 
or during flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2000).  
The veteran's primary complaint regarding his lumbar spine 
was pain, especially with use.  There are objective findings 
of degenerative changes with facet hypertrophy at L5-S1, pain 
on motion, and moderate paraspinal muscle spasm.  The October 
1998 VA examiner stated that pain, fatigue, weakness, and 
lack of endurance following repetitive use or during flare-
ups produced an additional limitation of motion estimated at 
30 percent and that pain was the major functional impairment.  
It is on this basis that the veteran's 40 percent rating is 
supportable.  The 1998 range of motion findings, standing 
alone, would not warrant a 40 percent rating.  However, based 
on evidence of pain and functional loss, and giving the 
benefit of every doubt to the veteran, the evidence shows 
that the veteran's lumbar spine disability is productive of 
disability warranting assignment of a 40 percent evaluation, 
even though the schedular criteria for such an evaluation are 
not met.

The Board further concludes that the medical evidence in this 
case was adequately detailed for rating purposes including 
consideration of the criteria in sections 4.40 and 4.45, 
which provide "guidance for determining ratings 
under . . . diagnostic codes assessing musculoskeletal 
function."  Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997) 
(emphasis added); 38 C.F.R. §§ 4.40, 4.45 (2000). 

Accordingly, for the reasons discussed above, the currently 
assigned 40 percent rating for the veteran's low back 
disability adequately reflects the level of impairment 
pursuant to the schedular criteria.  The preponderance of the 
evidence is against the claim for a higher rating for 
service-connected arthritis of the lumbar spine at any time 
since the initial grant of service connection.


ORDER

Entitlement to disability rating in excess of 40 percent for 
service-connected arthritis of the lumbar spine, on appeal 
from the initial grant of service connection, is denied.


REMAND

In August 1998, the RO denied entitlement to disability 
ratings in excess of 10 percent for service-connected Osgood-
Schlatter's disease of the right and left knees, 
respectively.  The veteran's representative submitted a 
notice of disagreement to the RO in September 1998 expressing 
disapproval of that decision.  The veteran is owed a 
statement of the case on the foregoing issues so that he may 
perfect an appeal if he continues to take issue with these 
claims.  See 38 C.F.R. §§ 19.29, 19.30, 19.31 (2000); see 
also 38 U.S.C.A. § 7105(a), (d) (West 1991) ("Appellate 
review will be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished . . . ."); 38 C.F.R. §§ 20.101, 20.200 
(2000); see also Bernard v. Brown, 4 Vet. App. 384, 390 
(1993) (38 U.S.C.A. § 7105 establishes a series of very 
specific, sequential, procedural steps that must be carried 
out by a claimant and the RO before a claimant may secure 
appellate review by the Board.)  

Accordingly, the claims are remanded to the RO for the 
following:

Prepare a statement of the case on the 
issues of entitlement to a disability 
rating in excess of 10 percent for 
service-connected Osgood-Schlatter's 
disease of the right knee and entitlement 
to a disability rating in excess of 10 
percent for service-connected Osgood-
Schlatter's disease of the left knee.  
Notify the veteran of the time limit 
within which he must respond in order to 
perfect an appeal of this claim to the 
Board.

Thereafter, and only if all appellate procedures are strictly 
followed, the claims file is to be returned to the Board if 
appropriate.  The appellant has the right to submit 
additional evidence and argument on the matters that the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The purpose of this REMAND is to comply 
with all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Veterans Law Judge
	Board of Veterans' Appeals

 

